Case 8:18-cv-01130-JLS-GJS Document 37 Filed 03/20/19 Page 1 of 28 Page ID #:666




 1   LINDEMANN LAW FIRM, APC
     BLAKE J. LINDEMANN, SBN 255747
 2   DONNA R. DISHBAK, thSBN 259311
     433 N. Camden Drive, 4 Floor
 3   Beverly Hills, CA 90210
     Telephone: (310)-279-5269
 4   Facsimile: (310)-300-0267
     E-mail:     blake@lawbl.com
 5
 6   Attorneys For Plaintiff
     DANA WEISS AND ALL THOSE
 7   SIMILARLY SITUATED
 8
                          UNITED STATES DISTRICT COURT
 9
           CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
10
11
12   DANA WEISS, an individual, and all       Case No. 8:18-cv-01130-JLS-GJS
13   others similarly situated,

14                                            SECOND AMENDED
                                              COMPLAINT – CLASS ACTION
15                  Plaintiff,

16        vs.
                                              [DEMAND FOR JURY TRIAL]
17
     TRADER JOE’S COMPANY, a
18   California Corporation; and DOES 1
19   through 10,

20                  Defendants.
21
22
23
24
25
26
27
28
                                        1
                      SECOND AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 37 Filed 03/20/19 Page 2 of 28 Page ID #:667




 1                                         INTRODUCTION
 2         1.     Plaintiff Dana Weiss (“Plaintiff”) brings this action individually and on
 3   behalf of a proposed class and subclass (“Class” or “Classes”), as more fully defined
 4   below, of similarly situated persons nationwide or in California, seeking to redress the
 5   pervasive pattern of fraudulent, deceptive, and false and otherwise improper
 6   advertising, sales and marketing practices that the Defendants (as later defined) have
 7   engaged in with regarded to their “alkaline” water (“Product” or “Trader Joe’s
 8   Alkaline Water”). As more fully stated herein, Defendants’ schemes or artifices to
 9   deceive and mislead Plaintiff and other members of the proposed Classes including
10   Plaintiff and other members of the proposed Classes, into purchasing, at a premium
11   price, tens of millions of dollars’ worth of water, which are distributed, marketed,
12   advertised, and or sold by Defendants.
13         2.     Defendants have repeatedly violated the consumer protection statutes
14   referred to herein by making deceptive promotional claims about their alkaline water
15   products, claims that are false and misleading by competent, reliable scientific
16   evidence. Defendants have claimed that their water is “ionized to achieve the perfect
17   balance,” “refresh and hydrate” with hundreds of plus symbols superimposed on the
18   packaging, a universal sign of gaining health, when in reality the Product is no
19   different than drinking any bottled water or tap water. The make-up of Trader Joe’s
20   Alkaline Water does not provide any of the benefits that Defendants say it does.
21         3.     Defendants prey on consumers by misleadingly claiming that the Product
22   is of alkalinity greater than 9.5+.
23                               JURISDICTION AND VENUE
24         4.     This Court has subject matter jurisdiction of this action pursuant to 28
25   U.S.C. § 1332(d)(2) and 28 U.S.C. § 1711, et. seq., the Class Action Fairness Act of
26   2005 because (i) there are 100 or more Class Members, (ii) upon information and
27   belief there is an aggregate amount in controversy exceeding $5,000,000, exclusive of
28
                                          2
                        SECOND AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 37 Filed 03/20/19 Page 3 of 28 Page ID #:668




 1   interest and costs, and (iii) there is minimal diversity because at least one plaintiff and
 2   one defendant are citizens of different states.
 3         5.     For the subclass, the Court has original jurisdiction over CAFA and/or
 4   supplemental jurisdiction under 28 U.S.C. § 1367.
 5         6.     Venue is proper in this district under 28 U.S.C. § 1391 because
 6   Defendants continuously conduct business in this district and a substantial part of the
 7   events giving rise to these claims occurred in the Central District of California;
 8   Defendants and/or their agents are doing business in California; and/or Defendants are
 9   otherwise subject to personal jurisdiction in this judicial district.
10                                           PARTIES
11         7.     Plaintiff Dana Weiss is, and at all times mentioned herein, was a resident
12   of the State of California. Beginning on or about November of 2016, Plaintiff has
13   purchased the Alkaline Water. In initially deciding to purchase the Trader Joe
14   Alkaline water, Plaintiff relied on Trader Joe’s claims that the Product was of a pH of
15   greater than 9.5, and that it was ionized to help her achieve perfect “balance.” Plaintiff
16   thereafter purchased the Trader Joe Alkaline Water (“Product”). Plaintiff typically
17   purchased the Trader Joe’s Alkaline Water at the Trader Joe’s in Manhattan Beach,
18   Store No. 106. Ms. Weiss will be unable to rely on the Product’s advertising or
19   labeling in the future based on its level of deception. Even though Ms. Weiss would
20   like to purchase the Product, she cannot purchase the Product in the future based on
21   the current labeling.
22         8.     When purchasing the Product, Ms. Weiss was seeking a product that
23   would balance pH internally, and she relied on this contention. Ms. Weiss also
24   thought that the Product was greater than a pH of 9.5+.
25         9.     The labeling of the Product, however, was misleading, and had the
26   capacity, tendency, and likelihood to confuse or confound Ms. Weiss and other
27
28
                                          3
                        SECOND AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 37 Filed 03/20/19 Page 4 of 28 Page ID #:669




 1   consumers acting reasonably (including the putative class), as described in detail
 2   herein.
 3         10.    Ms. Weiss acted reasonably in relying on Trader Joe’s Claims, which
 4   Trader Joe’s intentionally placed on the Product labels with the intent to induce
 5   ordinary consumers into purchasing the Product.
 6         11.    The Product cost more than similar products without misleading labeling,
 7   even the water shelved right next to the alkaline water at Trader Joe’s, and would have
 8   cost less absent the false and/or misleading claims.
 9         12.    If Trader Joe’s was enjoined from making the claims, the market demand
10   and price for its Product would drop, as it has been artificially and fraudulently
11   inflated due to Trader Joe’s use of deceptive labeling.
12         13.    Ms. Weiss paid more for the Product, and would only have been willing
13   to pay less, or unwilling to purchase them at all, absent the misleading claims
14   complained of herein.
15         14.    For these reasons, the Product was worth less than what Ms. Weiss paid
16   for it, and may have been worth nothing at all.
17         15.    Defendant Trader Joe’s Company (“Trader Joe’s”) is a privately-held
18   corporation organized and existing under the laws of the State of California with its
19   principal place of business at 800 S. Shamrock Avenue, Monrovia, CA 91016. Trader
20   Joe’s manufactured, marketed, distributed, and advertised and sold Trader Joe’s
21   Alkaline water at all times relevant hereto. Trader Joe’s sells hundreds of thousands
22   of bottles water per week in the United States. Its annual sales for the sale of the
23   product are in the millions.
24         16.    Plaintiff is ignorant of the true identities and capacities of fictitiously
25   named defendants designated as Does 1-10, but will amend this complaint or any
26   subsequent pleading when their identities and capacities have been ascertained
27   according to proof. On information and belief, each and every Doe defendant is in
28
                                         4
                       SECOND AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 37 Filed 03/20/19 Page 5 of 28 Page ID #:670




 1   some manner responsible for the acts and conduct of the other defendants herein, and
 2   each Doe was, and is, responsible for the injuries, damages, and harm incurred by
 3   Plaintiff. Each reference in this complaint to “defendant,” “defendants,” or a
 4   specifically named defendant, refers also to all of the named defendants and those
 5   unknown parties sued under fictitious names.
 6         17.    Plaintiff is informed and believes and thereon alleges that, at all times
 7   relevant hereto, all of the defendants together were members of a single
 8   unincorporated association, with each member exercising control over the operations
 9   of the association. Plaintiff is informed and believes and thereon alleges that, at all
10   times relevant hereto, each of the defendants was the agent, associate, employee
11   and/or representative of each of the remaining defendants, and in doing the things
12   hereinafter alleged, was acting within the authorized course and scope of this agency,
13   association and employment with the full knowledge and consent of the remaining
14   defendants. Plaintiff is further informed and believes and thereon alleges that each and
15   all of the acts herein alleged as to each defendant was authorized and directed by the
16   remaining defendants, who ratified, adopted, condoned and approved said acts with
17   full knowledge of the consequences thereof, and memorialized the authority of the
18   agent in a writing subscribed by the principal.
19         18.    Plaintiff is informed and believes and thereon alleges that each of the
20   defendants herein agreed among each other to commit the unlawful acts (or acts by
21   unlawful means) described in this complaint. The desired effect of the conspiracy was
22   to defraud and otherwise deprive Plaintiff of her constitutionally protected rights to
23   property, and of her rights under other laws as set forth herein. Each of the defendants
24   herein committed an act in furtherance of the agreement. Injury was caused to the
25   Plaintiff by the defendants as a consequence.
26         19.    Plaintiff observed and tested that the Product had a pH level of less than
27   9.5 one week after she purchased the Product in November of 2016.
28
                                         5
                       SECOND AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 37 Filed 03/20/19 Page 6 of 28 Page ID #:671




 1          20.    The testing was performed at the Plaintiff’s residence. The Plaintiff also
 2   tested tap water. The test results were Trader Joe’s Alkaline Water at 7.3 pH, and tap
 3   water 7.1 pH.
 4          21.    The Plaintiff tested the Product using an appropriate device for
 5   ascertaining the pH of liquid substances, a PH-02 “pen type pH meter” made by
 6   manufacturer, Zacro. Plaintiff tested samples more than once.
 7          22.    Most of the reviewers who tested Trader Joe’s Product found it to be at a
 8   pH of 6, which is acidic. http://www.lifeionizers.com/blog/trader-joes-alkaline-water-
 9   fails-test-at-9-5-ph/.
10          23.    Plaintiff could not have tested the Product when it was bottled because
11   the water is bottled on private property that is not open to the public or available to
12   Plaintiff unless through discovery.
13          24.    Plaintiff has requested, but has not received, discovery responsive to the
14   inquiry as to whether the Product lacked the 9.5+ representation on a class-wide basis.
15          25.    Based on reviews surveyed in the public domain, articles, and her own
16   personal testing, Plaintiff asserts upon information and belief, that Trader Joe’s did not
17   meet this representation on a class-wide basis.
18          26.    Plaintiff is unable to conduct the specific expert testing and prepare an
19   expert report on these contentions until she is granted access to the source of
20   production, and she receives the information requested in discovery. Then Plaintiff’s
21   expert can also test the degradation of alkaline water, which occurs over time, and
22   after the water is bottled. Degradation of pH ions is an accepted fact, such that the
23   longer the Product sits on the shelves, the more pH will be lost. Additional pH is lost
24   from the time the water is purchased to when it is consumed.
25          27.    The Product contains labeling “exp:_____” with a date that on
26   information and belief, is uniformly two years after the date of purchase.
27
28
                                           6
                         SECOND AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 37 Filed 03/20/19 Page 7 of 28 Page ID #:672




 1         28.    The alleged alkalinity of 9.5+ degrades and diminishes such that it is
 2   materially below 9.5 less than a year after purchase (the expiration) date.
 3         29.    The “9.5+” representation is implied to the consumer that such alkalinity
 4   will last for a reasonable time through consumption, as there is no counter-inference
 5   or designation on the bottle such as “good if used through [date].”
 6         30.    A reasonable consumer will believe that the Product will maintain its
 7   alkalinity a reasonable time after it is sourced and manufactured through point of
 8   purchase, and a reasonable amount of time thereafter for consumption.
 9         31.    A reasonable consumer will believe that the Product not expiring within
10   two years will mean the Product will maintain its alkalinity of 9.5+ for two years.
11         32.    Plaintiff relied on this representation when she purchased the Product. In
12   actuality, the representation was false.
13                          TRADER JOE’S ALKALINE WATER
14         33.    Trader Joe’s falsely claims “pH 9.5+.” That particular statement was
15   made on the packaging of the Product in Figure No. 1 and Figure No. 2.
16         34.    The scale on the back of the packaging including the “pH 9.5+”
17   representation is also false and misleading.
18   FIGURE NO. 1                               FIGURE NO. 2 (other side of packaging)
19
20
21
22
23
24
25
26
27
28
                                          7
                        SECOND AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 37 Filed 03/20/19 Page 8 of 28 Page ID #:673




 1
           35.    Defendants’ product does not even maintain or have alkalinity
 2
     represented on the packaging of 9.5+ when bottled or sold. The Product is more
 3
     acidic than as represented.
 4
           36.    Such deceptive conduct and practices mean that Defendants’ advertising
 5
     and marketing is not just puffery, but is instead deceptive and is therefore, actionable.
 6
           37.    Defendants take advantage of every marketing avenue the modern age
 7
     has opened to them in order to ensure that the false and deceptive marketing message
 8
     permeates the general consumer consciousness. Defendants use advertising, internet
 9
     marketing, and social media, as well as glossy print through the “Fearless Flyer.” But
10
     no matter which marketing avenue reaches a consumer, Defendants’ drive home the
11
     same false and deceptive claims of superior results from drinking alkaline branded
12
     water through all the advertising mediums vis-à-vis normally sourced water.
13
           38.    As a result of the foregoing, Defendants’ claims regarding Trader Joe’s
14
     Alkaline water are deceptive and misleading. Had Plaintiff and other members of the
15
     proposed Classes been aware of the truth about Trader Joe’s Alkaline Water, they
16
     would not have purchased Trader Joe’s Alkaline Water, and would not have paid a
17
     premium price for the Trader Joe’s Alkaline Water.
18
           39.    Indeed, Defendants were in a superior position to know and did know
19
     that its claims and advertisements were deceptive and false and they failed to inform
20
     consumers that their Trader Joe’s Alkaline branded water cannot perform as
21
     advertised and promised.
22
           40.    Instead, Defendants allow their deceptive and misleading marketing to
23
     permeate the consumer advertising consciousness and perpetuate Defendants’ false
24
     claims and promises.
25
           41.    Defendants were also in a superior position to know about the alkalinity
26
     of its water at the date of sourcing, distribution, purchase, and intended consumption.
27
28
                                         8
                       SECOND AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 37 Filed 03/20/19 Page 9 of 28 Page ID #:674




 1         42.    Because of such deceptive practices and conduct, Defendants are able to
 2   charge and get a substantial premium for their products over readily available and
 3   much lower priced sources of water that provide the same or substantially the same
 4   results. Thus, Defendants reap profits on products where consumers are induced to
 5   pay an unwarranted, substantial premium.
 6         43.    All conditions precedent necessary for filing of this Complaint have been
 7   satisfied and/or such conditions have been waived by the conduct of the Defendants.
 8   Plaintiff has served a letter on the Defendants under Consumer Legal Rights Act prior
 9   to commencing this action, which is attached to this FAC.
10         44.    Trader Joe’s represents on the packaging that it “dist. [distributes & sold
11   [sells],” and its agent sources the water, yet Trader Joe’s and its agents impermissibly
12   do not maintain a report for the Product.
13                            CLASS ACTION ALLEGATIONS
14         45.    Plaintiff brings this action on behalf of herself and on behalf of a
15   Nationwide Class and California Subclass of other similarly situated persons pursuant
16   to Fed. R. Civ. Proc. 23(a), 23(b)(2), and/or 23(b)(3).          Subject to additional
17   information obtained through further investigation and/or discovery, the foregoing
18   definition of the Classes may be expanded or narrowed. The proposed Classes are as
19   follows:
20                UCL-Multistate Class: All persons who, within the applicable
21                statute of limitations period, purchased Trader Joe Alkaline Water in
                  States with UCL or comparative consumer protection statutes, until the
22                date notice is disseminated.
23
                  California Subclass: All California persons who, within the applicable
24                statute of limitations period, purchased Trader Joe Alkaline Water until
25                the date notice is disseminated.
           46.    Excluded from the Classes are (1) Defendants, Defendants’ subsidiaries,
26
     affiliates, officers, agents, directors, assigns and successors, and any entity which
27
28
                                         9
                       SECOND AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 37 Filed 03/20/19 Page 10 of 28 Page ID #:675




  1   Defendants have a controlling interest; (2) the Judge to whom this case is assigned and
  2   any member of the Judge’s immediate family; (3) anyone who purchased the Trader
  3   Joe’s Alkaline Water branded bottled water for the purpose of resale; (4) anyone
  4   asserting a claim for personal injury. Plaintiff reserves the right to modify the Class
  5   and Subclass definitions as further investigation and/or discovery so warrant.
  6         47.    This action has been brought and may be properly maintained as a class
  7   action pursuant to Fed. R. Civ. Proc. 23 and case law thereunder.
  8         48.    Numerosity: The members of the Classes are so numerous that joinder of
  9   all members is impracticable.      Plaintiff reasonably believes that the Classes are
 10   comprised of tens of thousands of consumers throughout the United States.
 11         49.    Commonality:       Common questions of law and fact exist as to all
 12   members of the Classes. These common questions predominate over any questions
 13   affecting only individual Class members. These common legal and factual questions
 14   include, but are not limited to the following:
 15                   • whether Defendants’ claims regarding Trader Joe’s Alkaline Water
 16                       brand water are deceptive and misleading;
 17                   • whether Defendants engaged in false and misleading advertising;
 18                   • whether Defendants’ conduct as alleged herein violates the
 19                       California Consumer Legal Remedies Act and California’s unfair
 20                       competition law;
 21                   • whether Defendants’ conduct as alleged herein constitutes a breach
 22                       of warranty;
 23                   • whether Defendants’ conduct as alleged herein constitutes unjust
 24                       enrichment;
 25                   • whether Plaintiff and the class members have sustained monetary
 26                       loss and the proper measure of that loss; and
 27                   • whether Plaintiff and the Class members are entitled to declaratory
 28
                                         10
                        SECOND AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 37 Filed 03/20/19 Page 11 of 28 Page ID #:676




  1                       relief.
  2         These and other questions of law and fact which are common to the members of
  3   the Class and predominate over any questions affecting only individual members of
  4   the Class.
  5         50.    Typicality: Plaintiff’s claims are typical of the claims of the members of
  6   the Classes, as all Class members are similarly affected by Defendants’ wrongful
  7   conduct. Plaintiff, like other members of the Classes, purchased the Trader Joe’s
  8   Alkaline branded water after exposure to the same material misrepresentations and/or
  9   omissions appearing on the product packaging and on or in Defendants’ marketing
 10   and advertising, and received a product that was not represented.             Plaintiff is
 11   advancing the same claims and legal theories on behalf of herself and all absent
 12   members of the Classes.
 13         51.    Adequacy: Plaintiff’s claims are made in a representative capacity on
 14   behalf of the other members of the Class. Plaintiff has no interests antagonistic to the
 15   interests of the other members of the proposed Class and is subject to no unique
 16   defenses.
 17         52.    Plaintiff is similarly situated in interest to all members of the proposed
 18   Class and is committed to vigorous prosecution of this action and has retained
 19   competent counsel experienced in the prosecution of class actions. Accordingly,
 20   Plaintiff is an adequate representative of the proposed Class and will fairly and
 21   adequately protect the interests of the Class.
 22         53.    This suit may be maintained as a class action under Fed. R. Civ. Pro.
 23   23(b)(2) because Defendants have acted, and/or refused to act, on grounds generally
 24   applicable to the Classes, thereby making appropriate final injunctive relief.
 25   Specifically, injunctive relief is necessary and appropriate to require Defendants to: (i)
 26   discontinue advertising, marketing, packaging and otherwise representing Trader Joe’s
 27   Alkaline branded water; and (ii) to correct any erroneous impression consumers may
 28
                                          11
                         SECOND AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 37 Filed 03/20/19 Page 12 of 28 Page ID #:677




  1   have derived concerning the nature, characteristic, or qualities of the Trader Joe’s
  2   Alkaline branded water, including without limitation, the placement of corrective
  3   advertising and providing written notice to the public. Plaintiff
  4         54.    In addition, this suit may be maintained as a class action under Fed. R.
  5   Civ. Pro. 23(b)(3) because a class action is superior to all other available methods for
  6   the fair and efficient adjudication of this controversy since joinder of all members is
  7   impracticable. The injury suffered by each individual class member is relatively small
  8   in comparison to the burden and expense of individual prosecution of the complex and
  9   extensive litigation necessitated by Defendants’ conduct. It would be virtually
 10   impossible for members of the Classes individually to redress effectively the wrongs
 11   done to them. Even if the members of the Classes could afford such litigation, the
 12   court system could not. Individualized litigation presents a potential for inconsistent
 13   or contradictory judgments. Individually litigation increases the delay and expense to
 14   all parties, and to the court system, presented by the complex legal and factual issues
 15   of the case. By contrast, the class action device presents no management difficulties,
 16   and provides the benefits of single adjudication, economy of scale, and comprehensive
 17   supervision by a single Court.
 18                                          COUNT I
 19                               Breach of Express Warranty
 20      (Asserted on Behalf of Nationwide Class and California Subclass against all
 21                           Named Defendants and DOES 1-10)
 22         55.    Plaintiff incorporates by reference all of the above paragraphs of this
 23   Complaint as though fully stated herein.
 24         56.    Plaintiff, and each member of the Class, formed a contract with
 25   Defendants at they time they purchased Defendants’ Trader Joe’s Alkaline Water
 26   bottled water. The terms of that contract include the promises and affirmations of fact
 27   made by Defendants on the labels of Defendants’ alkaline water and through the
 28
                                         12
                        SECOND AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 37 Filed 03/20/19 Page 13 of 28 Page ID #:678




  1   advertising and marketing campaign, as alleged above, specifically the “pH 9.5+.”
  2   The Trader Joe’s Alkaline branded water labeling and advertising constitute express
  3   warranties, are part of the basis of the bargain, and are part of a standardized contract
  4   between Plaintiff and the members of the Classes, on the one hand, and Defendants,
  5   on the other.
  6         57.       Alternatively, privity was established between Defendants and Plaintiff
  7   and Class Members because Defendants, and/or their agents, were substantially, if not
  8   completely responsible for directly promoting and marketing Defendants’ Trader
  9   Joe’s Alkaline branded water to Plaintiff and Class Members and Plaintiff and Class
 10   Members were directly promoted to and marketed to by Defendants prior to
 11   purchasing Defendants’ Trader Joe’s Alkaline branded water, resulting in the purchase
 12   of Defendants’ Trader Joe’s Alkaline branded water by Plaintiff and the Class
 13   members. By virtue of this direct promotion and marketing to Plaintiff and Class
 14   Members, Defendants directly made an express warranty of the Trader Joe’s Alkaline
 15   Water brand water’s attributes and benefits to Plaintiff and the Class Members.
 16         58.       All conditions precedent to Defendant’s liability under the warranty have
 17   been performed by Plaintiff and the Classes.
 18         59.       Defendant breached the terms of the express warranty by not providing a
 19   product that provided the characteristics promised. The statements made by
 20   Defendants that warranted Defendants’ claims of the Trader Joe’s Alkaline Water
 21   having a superior nature of pH of 9.5+, attributes and benefits were not “puffery” or
 22   mere opinion – they were statements affirmations of specific benefits and superior
 23   performance over alternative and lower priced sources of water, allegedly based on
 24   scientific study.
 25         60.       Specifically, Trader Joe’s falsely claims “pH 9.5+” even though the
 26   actual pH at the time of purchase and consumption was far less on the pH scale for
 27   Plaintiff. Plaintiff has pled the particulars of her testing, and her review of the support
 28
                                            13
                           SECOND AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 37 Filed 03/20/19 Page 14 of 28 Page ID #:679




  1   for these contentions in the factual section, which are incorporated herein.
  2         61.    Plaintiff’s reliance was reasonable in that “pH 9.5+” is a warranty that
  3   the water will at a pH of 9.5 or greater when it is reasonably consumed within
  4   consumer expectations.”
  5         62.    Defendant breached the various warranties made in the on-label and off-
  6   label representations by not providing a product of “pH of 9.5+” at the time of
  7   consumption.
  8         63.    The breaches of the warranty proximately caused Plaintiff’s injury.
  9         64.    As a result of Defendants’ breaches of warranty, Plaintiff and the Classes
 10   have been damages and injured in the amount of the purchase price of Defendants’
 11   Trader Joe’s Alkaline branded water they purchased, and have suffered other damages
 12   to be determined by proof at trial.
 13                                         COUNT II
 14                                     Unjust Enrichment
 15      (Asserted on Behalf of Nationwide Class and California Subclass against all
 16                            Named Defendants and DOES 1-10)
 17         65.    Plaintiff incorporates by reference all of the above paragraphs of this
 18         66.    Complaint as though fully stated herein.
 19         67.    This claim is asserted in the alternative on behalf of Plaintiff and Class
 20   members to the extent that any contracts do not govern the entirety of the subject
 21   matter of the dispute with Defendants.
 22         68.    Plaintiff and Class members conferred a tangible economic benefit upon
 23   Defendants by purchasing the Trader Joe’s Alkaline branded water. Plaintiff and
 24   Class members would have expected remuneration from Defendants at the time this
 25   benefit was conferred had they know that the Trader Joe’s Alkaline branded water did
 26   not perform as promised.
 27         69.    As a direct and proximate result of Defendants’ misconduct as set forth
 28
                                         14
                        SECOND AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 37 Filed 03/20/19 Page 15 of 28 Page ID #:680




  1   above, Defendants have been unjustly enriched at the expense of Plaintiff and the
  2   Class members.
  3         70.     It would be inequitable for Defendants to retain profits, benefits and other
  4   compensation obtained by its wrongful conduct in marketing and selling of the Trader
  5   Joe’s Alkaline Water.
  6         71.     Plaintiff, on behalf of herself and Class members, seeks restitution from
  7   Defendants, and an order of this Court disgorging all profits, benefits and other
  8   compensation obtained by Defendants from their wrongful conduct.
  9                                         COUNT III
 10    Violations of Consumer Legal Remedies Act and Various Consumer Protection
 11                                     Acts of Other States
 12      (Asserted on Behalf of Nationwide Class and California Subclass against all
 13                               Named Defendants and DOES 1-10)
 14         72.     Plaintiff incorporates by reference all of the above paragraphs of this
 15   Complaint as though fully stated herein.
 16         73.     This is a claim for relief under the Consumer Legal Remedies Act, as
 17   well as the various Consumer Protection Acts of the jurisdiction in which Class
 18   Members are present and purchased Trader Joe’s Alkaline Water, including but not
 19   limited to:
 20                 a.    Alabama Deceptive Trade Practices Act, Ala. Code § 8-19-1, et.
 21                       seq.;
 22                 b.    Alaska Unfair Trade Practices and Consumer Protection Act, Ak.
 23                       Code § 45.50.471, et. seq.;
 24                 c.    Arkansas Deceptive Trade Practices Act, Ark. Code § 4-88-101, et.
 25                       seq.;
 26                 d.    Colorado Consumer Protection Act, Colo Rev. Stat § 6-1-101, et.
 27                       seq.;
 28
                                          15
                         SECOND AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 37 Filed 03/20/19 Page 16 of 28 Page ID #:681




  1              e.    Connecticut Unfair Trade Practices Act, Conn. Gen Stat § 42-110a,
  2                    et. seq.;
  3              f.    Delaware Deceptive Trade Practices Act, 6 Del. Code § 2511, et.
  4                    seq.;
  5              g.    District of Columbia Consumer Protection Procedures Act, D.C.
  6                    Code §§ 28-3901, et. seq.;
  7              h.    Florida Deceptive and Unfair Trade Practices, Act Florida Statutes
  8                    § 501.201, et. seq.;
  9              i.    Georgia Fair Business Practices Act, §10-1-390 et. seq.;
 10              j.    Hawaii Unfair and Deceptive Practices Act, Hawaii Revised
 11                    Statutes § 480 1, et. seq. and Hawaii Uniform Deceptive Trade
 12                    Practices Act, Hawaii Revised Statute § 481A-1, et. seq.;
 13              k.    Idaho Consumer Protection Act, Idaho Code § 48-601, et. seq.;
 14              l.    Illinois Consumer Fraud and Deceptive Business Practices Act,
 15                    815 ILCS § 505/1, et. seq.;
 16              m.    Kansas Consumer Protection Act, Kan. Stat. Ann §§ 50 626, et.
 17                    seq.;
 18              n.    Kentucky Consumer Protection Act, Ky. Rev. Stat. Ann. §§
 19                    367.110, et. seq., and the Kentucky Unfair Trade Practices Act,
 20                    Ky. Rev. Stat. Ann § 365.020, et. seq.;
 21              o.    Louisiana Unfair Trade Practices and Consumer Protection Law,
 22                    La. Rev. Stat. Ann. §§ 51:1401, et. seq.;
 23              p.    Maine Unfair Trade Practices Act, 5 Me. Rev. Stat. § 205A, et.
 24                    seq., and Maine Uniform Deceptive Trade Practices Act, Me. Rev.
 25                    Stat. Ann. 10, § 1211, et. seq.;
 26              q.    Massachusetts Unfair and Deceptive Practices Act, Mass. Gen
 27                    Laws ch. 93A;
 28
                                       16
                      SECOND AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 37 Filed 03/20/19 Page 17 of 28 Page ID #:682




  1              r.    Michigan Consumer Protection Act, §§ 445.901, et. seq.;
  2              s.    Minnesota Prevention of Consumer Fraud Act, Minn. Stat §§
  3                    325F.68, et. seq.; and Minnesota Uniform Deceptive Trade
  4                    Practices Act, Minn Stat. § 325D.43, et. seq.;
  5              t.    Mississippi Consumer Protection Act, Miss. Code An.. §§ 75-24-1,
  6                    et. seq.;
  7              u.    Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407.010,
  8                    et. seq.;
  9              v.    Montana Unfair Trade Practices and Consumer Protection Act,
 10                    Mont. Code § 30-14-101, et. seq.;
 11              w.    Nebraska Consumer Protection Act, neb. Rev. Stat. § 59 1601 et.
 12                    seq., and the Nebraska Uniform Deceptive Trade Practices Act,
 13                    Neb. Rev. Stat. § 87-301, et. seq.;
 14              x.    Nevada Trade Regulation and Practices Act, Nev. Rev. Stat. §§
 15                    598.0903, et. seq.;
 16              y.    New Hampshire Consumer Protection Act, N.H. Rev. Stat. § 358-
 17                    A:1, et. seq.;
 18              z.    New Jersey Consumer Fraud Act, N.J. Stat. Ann. §§ 56:8 1, et.
 19                    seq.;
 20              aa.   New Mexico Unfair Practices Act, N.M. Sta. Ann. §§ 57 12 1, et.
 21                    seq.;
 22              bb.   New York Deceptive Acts and Practices Act, N.Y. Gen. Bus. Law
 23                    §§ 349 and 350 et. seq.
 24              cc.   North Dakota Consumer Fraud Act, N.D. Cent. Code §§ 51 15 01,
 25                    et. seq.;
 26              dd.   Ohio Rev. Code Ann. §§ 1345.02 and 1345.03; Ohio Admin. Code
 27                    §§ 109;
 28
                                        17
                       SECOND AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 37 Filed 03/20/19 Page 18 of 28 Page ID #:683




  1               ee.    Oklahoma Consumer Protection Act, Okla. Stat. 15 § 751, et. seq.;
  2               ff.    Oregon Unfair Trade Practices Act, Ore. Rev. Stat. § 646.608(e) &
  3                      (g);
  4               gg.    Rhode Island Unfair Trade Practices and Consumer Protection Act,
  5                      R.I. Gen. Laws § 6-13.1-1 et. seq.;
  6               hh.    South Carolina Unfair Trade Practices Act, S.C. Code Law § 39-5-
  7                      10, et. seq.;
  8               ii.    South Dakota’s Deceptive Trade Practices and Consumer
  9                      Protection Law, S.D. Codified Laws §§ 37 24 1, et. seq.;
 10               jj.    Tennessee Consumer Protection ct, Tenn. Code Ann. § 47-18-101
 11                      et. seq.;
 12               kk.    Vermont Consumer Fraud Act, Vt. Stat. Ann. Tit. 9, § 2451, et.
 13                      seq.;
 14               ll.    Washington Consumer Fraud Act, Wash. Rev. Code § 19.86/0101,
 15                      et. seq.;
 16               mm. West Virginia Consumer Credit and Protection Act, West Virginia
 17                      Code § 46A-6-101, et. seq.;
 18               nn.    Wisconsin Deceptive Trade Practices Act, Wis. Stat. §§ 100.18, et.
 19                      seq.
 20   (“Consumer Protection Acts”).
 21         74.   The Defendants’ acts and omissions as well as their failure to use
 22   reasonable care in this matter as alleged in this FAC, including but no limited to, the
 23   knowing misrepresentation or failure to disclose the source, affiliation, origin,
 24   characteristics, ingredients, standards and quality of Trader Joe’s Alkaline Water
 25   constitute violation of the provision of the CLRA and the various Consumer
 26   Protection Acts.
 27         75.   The Defendants’ unconscionable, unfair, and deceptive acts and practices
 28
                                          18
                         SECOND AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 37 Filed 03/20/19 Page 19 of 28 Page ID #:684




  1   set forth in this Complaint are likely and reasonably foreseeable to mislead Plaintiff
  2   and members of the Class and Subclass acting reasonably in their reliance on
  3   defendant’s acts and practices, and to their detriment.
  4          76.    The Defendants engaged in the unconscionable, unfair, and deceptive
  5   acts or practices set forth in this Complaint in the conduct of trade or commerce.
  6          77.    The Defendants’ misrepresentations or omissions as set forth in this
  7   Complaint are material in that they relate to matters which are important to consumers
  8   or are likely to affect the purchasing decisions or conduct of consumers, including
  9   Plaintiff and Class Members regarding Defendants’ products.
 10          78.    The Defendants’ business practice, in its advertising, marketing,
 11   packaging, labeling, and sales of its Trader Joe’s Alkaline Water as unique and
 12   superior products justifying substantially higher prices over alternative sources of
 13   water, such as normal bottled water, is an unconscionable, unfair, and deceptive act or
 14   practice, in violation of the CLRA (and other Consumer Protection Acts), in that it (1)
 15   offends established public policy, (2) is immoral, unethical, oppressive, or
 16   unscrupulous, and/or (3) is substantially injurious and caused actual damages to
 17   consumers, including Plaintiff and Class Members who purchased Defendants’ Trader
 18   Joe’s Alkaline Water because of Defendants’ representations and conduct.
 19          79.    Plaintiff and Class Members have suffered actual damages as a result of
 20   Defendants’ violation of the CLRA and the various Consumer Protection Acts and are
 21   entitled to relief.
 22          80.    As a direct and proximate cause of Defendants’ violations of the CLRA
 23   and the various Consumer Protection Acts, Plaintiff and Class Members have incurred
 24   harm and damages as described herein are entitled to recover for those damages,
 25   including but not limited to, actual damages, costs, attorneys’ fees, and injunctive
 26   relief, pursuant to California law, and the various Consumer Protection Acts.
 27
 28
                                             19
                            SECOND AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 37 Filed 03/20/19 Page 20 of 28 Page ID #:685




  1                                          COUNT IV
  2    (Violations of the Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et. seq.)
  3    (Asserted on Behalf of Nationwide Class and California Subclass against all Named
  4                                  Defendants and DOES 1-10)
  5
  6         81.    Plaintiff realleges and incorporates the allegations elsewhere in the
  7   Complaint as if set forth in full herein.
  8         82.    The UCL prohibits any “unlawful, unfair or fraudulent business act or
  9   practice.” Cal. Bus. & Prof. Code §17200.
 10         83.    The acts, omissions, misrepresentations, practices, and non-disclosures of
 11   Trader Joe’s as alleged herein constitute business acts and practices.
 12         84.    A statement or practice is fraudulent under the UCL if it is likely to
 13   deceive the public, applying a reasonable consumer test. As set forth herein, Trader
 14   Joe’s claims relating to The Alkaline Water Product is likely to deceive reasonable
 15   consumers and the public.
 16         Unlawful
 17         85.    The acts alleged herein are “unlawful” under the UCL in that they violate
 18   at least the following laws:
 19         • The False Advertising Law, Cal. Bus. & Prof. Code §§ 17500 et. seq.;
 20         • The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et. seq.;
 21         • The Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301 et. seq., and
 22   specifically § 343(a) (prohibiting food labeling that is “false or misleading in any
 23   particular”); and
 24         • The California Sherman Food, Drug, and Cosmetic Act, Cal. Health & Safety
 25   Code §§ 109875 et. seq.
 26         Unfair
 27
 28
                                           20
                          SECOND AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 37 Filed 03/20/19 Page 21 of 28 Page ID #:686




  1         86.    Trader Joe’s conduct with respect to the labeling, advertising, and sale of
  2   the Alkaline Water Product is unfair because Trader Joe’s conduct was immoral,
  3   unethical, unscrupulous, or substantially injurious to consumers and the utility of its
  4   conduct, if any, does not outweigh the gravity of the harm to its victims.
  5         87.    Trader Joe’s conduct with respect to the labeling, advertising, and sale of
  6   the Alkaline Water Products was also unfair because it violated public policy as
  7   declared by specific constitutional, statutory or regulatory provisions, including but
  8   not limited to the False Advertising Law.
  9         88.    Trader Joe’s conduct with respect to the labeling, advertising, and sale of
 10   the Alkaline Water Products was also unfair because the consumer injury was
 11   substantial, not outweighed by benefits to consumers or competition, and not one
 12   consumers themselves could reasonably have avoided.
 13         89.    Trader Joe’s conduct was unfair and unreasonable in that it has known
 14   that scientifically, the claims made are affirmatively false, and impossible to produce
 15   the represented result both in pH number, and in represented benefits.
 16         90.    Trader Joe’s profited from its sale of the falsely, deceptively, and
 17   unlawfully advertised Alkaline Water Products to unwary consumers.
 18         91.    Plaintiff and Class Members are likely to be damaged by Trader Joe’s
 19   continued deceptive trade practices, as Trader Joe’s continues to falsely advertise and
 20   sell the Alkaline Water Products. Thus, injunctive relief enjoining this deceptive
 21   practice is proper.
 22         92.    Trader Joe’s conduct caused and continues to cause substantial injury to
 23   plaintiff and the other Class Members, who have suffered injury in fact as a result of
 24   Trader Joe’s unlawful conduct.
 25         93.    In accordance with Bus. & Prof. Code § 17203, Plaintiff, on behalf of
 26   herself, the Class, and the general public, seeks an order enjoining Trader Joe’s from
 27
 28
                                             21
                            SECOND AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 37 Filed 03/20/19 Page 22 of 28 Page ID #:687




  1   continuing to conduct business through unlawful, unfair, and/or fraudulent acts and
  2   practices, and to commence a corrective advertising campaign.
  3         94.    Plaintiff, on behalf of herself and the Class also seeks an order for
  4   disgorgement and restitution of all monies from the sale of the Alkaline Water
  5   Products, which were unjustly acquired through acts of unlawful competition.
  6                                           COUNT V
  7    (Violations of the False Advertising Law, Cal. Bus. & Prof. Code §§ 17500 et. seq.)
  8    (Asserted on Behalf of Nationwide Class and California Subclass against all Named
  9                                 Defendants and DOES 1-10)
 10
 11         95.    Plaintiff realleges and incorporates the allegations elsewhere in the
 12   Complaint as if set forth in full herein.
 13         96.    Under the FAL, “[i]t is unlawful for any person, firm, corporation or
 14   association, or any employee thereof with intent directly or indirectly to dispose of
 15   real or personal property or to perform services” to disseminate any statement “which
 16   is untrue or misleading, and which is known, or which by the exercise of reasonable
 17   care should be known, to be untrue or misleading.” Cal. Bus. & Prof. Code § 17500.
 18         97.    As alleged herein, the advertisements, labeling, policies, acts, and
 19   practices of Trader Joe’s relating to the Product misled consumers acting reasonably
 20   as to whether the Product provided alkalinity of “9.5+,” even though the “Alkaline
 21   water” is significantly more expensive.
 22         98.    Plaintiff suffered injury in fact as a result of Trader Joe’s actions as set
 23   forth herein because Plaintiff purchased the Product in reliance on Trader Joe’s false
 24   and misleading marketing claims that the Product was a pH of 9.5+.
 25         99.    Trader Joe’s business practices as alleged herein constitute unfair,
 26   deceptive, untrue, and misleading advertising pursuant to the FAL because Trader
 27
 28
                                          22
                         SECOND AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 37 Filed 03/20/19 Page 23 of 28 Page ID #:688




  1   Joe’s has advertised the Product in a manner that is untrue and misleading, which
  2   Trader Joe’s knew or reasonably should have known.
  3          100. Trader Joe’s profited from its sales of the falsely and deceptively
  4   advertised Alkaline Water Products to unwary consumers.
  5          101. As a result, pursuant to Cal. Bus. & Prof. Code § 17535, Plaintiff and the
  6   Class are entitled to injunctive and equitable relief, restitution, and an order for the
  7   disgorgement of the funds by which Trader Joe’s was unjustly enriched.
  8                                          COUNT VI
  9          (Breach of Implied Warranty of Merchantability, Cal. Com. Code § 2314)
 10    (Asserted on Behalf of Nationwide Class and California Subclass against all Named
 11                                 Defendants and DOES 1-10)
 12          102. Plaintiff realleges and incorporates the allegations elsewhere in the
 13   Complaint as if set forth in full herein.
 14          103. Trader Joe’s, through its acts set forth herein, in the sale, marketing, and
 15   promotion of the Alkaline Water Product, made representations to Plaintiff and the
 16   Class that, among other things, the Product has alkalinity of 9+.
 17          104. As pled above, Trader Joe’s represents its water is “alkaline water,” when
 18   this is false in that water highly charged with electrolysis is not considered in science
 19   to be “alkaline water.”       Thus, this representation is affirmatively false in the
 20   alternative in that the implication is that the water is balanced by electrolysis when
 21   this is false.
 22          105. Next, Trader Joe’s falsely claims “pH 9.5+” even though the actual pH at
 23   the time of purchase and consumption was far less on the pH scale for Plaintiff.
 24   Plaintiff has pled the particulars of her testing, and her review of the support for these
 25   contentions in the factual section, which are incorporated herein.
 26          106. The exact terms of the warranty are “pH +9.5.”
 27          107. Plaintiff and Class Members relied on these representations by
 28
                                          23
                         SECOND AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 37 Filed 03/20/19 Page 24 of 28 Page ID #:689




  1   Defendants in purchasing Trader Joe’s Alkaline branded water instead of less
  2   expensive, but equally or more effective water.
  3         108. Plaintiff’s reliance was reasonable in that “pH 9.5+” is a warranty that
  4   the water will at a pH of 9.5 or greater when it is reasonably consumed within
  5   consumer expectations.”
  6         109. Defendant breached the various warranties made in the on-label and off-
  7   label representations by: (a) not providing a product of “pH of 9.5+”.
  8         110. The breaches of the warranty proximately caused Plaintiff’s injury.
  9         111. Trader Joe’s is a merchant with respect to the goods of this kind which
 10   were sold to Plaintiff and the Class, and there was, in the sale to Plaintiff and other
 11   consumers, an implied warranty that those goods were merchantable.
 12         112. However, Trader Joe’s breached that implied warranty in that the does
 13   not create the perfect balance, and does not create any health benefit, as set forth in
 14   detail herein.
 15         113. As an actual and proximate result of Trader Joe’s conduct, Plaintiff and
 16   the Class did not receive goods as impliedly warranted by Trader Joe’s to be
 17   merchantable in that they did not conform to promises and affirmations made on the
 18   container or label of the goods, in violation of Cal. Com. Code § 2314(2)(f).
 19         114. Plaintiff notified Trader Joe’s of the breach prior to filing, but Trader
 20   Joe’s failed to rectify the breach.
 21         115. As a result, plaintiff seeks, on behalf of herself and other Class Members,
 22   actual damages arising as a result of Trader Joe’s breaches of implied warranty.
 23                                   PRAYER FOR RELIEF
 24         WHEREFORE, Plaintiff, on behalf of herself and all members of the Classes
 25   defined herein, prays for judgment as follows:
 26         a.     Certification of the Class under Federal Rule of Civil Procedure 23 and
 27                appointment of Plaintiff as representative of the Classes and her counsel
 28
                                          24
                         SECOND AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 37 Filed 03/20/19 Page 25 of 28 Page ID #:690




  1              as Class counsel;
  2        b.    A temporary, preliminary and/or permanent order for injunctive relief
  3              requiring Defendants to: (i) discontinue advertising, marketing,
  4              packaging and otherwise representing Trader Joe’s Alkaline branded
  5              water as having a property through a certain date that it does not have;
  6              (ii) undertake an immediate public information campaign to inform
  7              members of the proposed Classes as to the prior practices; and (iii) to
  8              correct any erroneous impression consumers may have derived
  9              concerning the nature, characteristics, or qualities of Trader Joe’s
 10              Alkaline branded water, including without limitation, the placement of
 11              corrective advertising and providing written notice to the public;
 12        c.    An order requiring imposition of a constructive trust and/or disgorgement
 13              of Defendants’ ill-gotten gains and to pay restitution to Plaintiff and all
 14              members of the Classes and to restore to the Plaintiff and members of the
 15              Classes all funds acquired by means of any act or practice declared by
 16              this Court to be an unlawful, fraudulent or unfair business act or practice,
 17              a violation of laws, statute or regulations, or constituting unfair
 18              competition or false advertising;
 19        d.    Distribution of any moneys recovered on behalf of members of the
 20              Classes via fluid recovery or cy pres recovery where necessary and as
 21              applicable, to prevent Defendants from retaining the benefits of their
 22              wrongful conduct;
 23        e.    Compensatory and other damages for economic and non-economic
 24              damages identified herein, including all damages allowed by governing
 25              statutes;
 26        f.    Statutory pre-judgment and post-judgment interest on any amounts;
 27        g.    Reasonable attorneys’ fees as may be allowable under applicable law;
 28
                                       25
                      SECOND AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 37 Filed 03/20/19 Page 26 of 28 Page ID #:691




  1        h.    Costs of this suit; and
  2        i.    Such other relief as the Court may deem just and proper.
  3                                  Respectfully submitted,
  4
  5   Dated: December 11, 2018       By: /s/ Blake J. Lindemann

  6                                  LINDEMANN LAW FIRM, APC
                                     BLAKE J. LINDEMANN,       SBN 255747
  7                                  433 N. Camden Drive, 4th Floor
                                     Beverly Hills, CA 90210
  8                                  Telephone: (310)-279-5269
                                     Facsimile: (310)-300-0267
  9                                  E-mail:     blake@lawbl.com

 10                                  Attorneys For Plaintiff
                                     DANA WEISS AND ALL THOSE SIMILARLY
 11                                  SITUATED
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                       26
                      SECOND AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 37 Filed 03/20/19 Page 27 of 28 Page ID #:692




  1                                     JURY DEMAND
  2        Plaintiff demands a trial by jury on all causes of action so triable.
  3
      Dated: March 20, 2019           By: /s/ Blake J. Lindemann
  4
                                      LINDEMANN LAW FIRM, APC
  5                                   BLAKE J. LINDEMANN,       SBN 255747
                                      433 N. Camden Drive, 4th Floor
  6                                   Beverly Hills, CA 90210
                                      Telephone: (310)-279-5269
  7                                   Facsimile: (310)-300-0267
                                      E-mail:     blake@lawbl.com
  8
                                      Attorneys For Plaintiff
  9                                   DANA WEISS, AND ALL THOSE SIMILARLY
                                      SITUATED
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                        27
                       SECOND AMENDED COMPLAINT – CLASS ACTION
Case 8:18-cv-01130-JLS-GJS Document 37 Filed 03/20/19 Page 28 of 28 Page ID #:693




  1                                  PROOF OF SERVICE

  2         I, the undersigned, declare: I am employed in the County of Los Angeles, State
  3   of California. I am over the age of 18 and not a party to the within action; my business
      address is 433 N. Camden Drive, 4th Floor, Beverly Hills, CA 90210.
  4
  5         On March 20, 2019, I served the foregoing document as follows:

  6                SECOND AMENDED COMPLAINT – CLASS ACTION
  7
            [X] by electronically filing the foregoing with the Clerk of the Court using the
  8   CM/ECF system which will send notification of such electronic filing to counsel of
  9   record for all parties by operation of the Court’s CM/ECF System.

 10          [ ] by U.S. Mail in the ordinary course of business to the non-CM/ECF
 11   participants indicated on the attached Manual Notice List. I am readily familiar with
      the Firm’s practice for the collection and processing of correspondence for mailing
 12   with the Postal Service and that the correspondence would be deposited with same
 13   that same day in the ordinary course of business.

 14        I declare under penalty of perjury under the laws of the United States of
 15   America and the State of California that the above is true and correct. Executed on
      March 20, 2019, at Beverly Hills, California.
 16
 17                                                           By: /s/ Nataly Grande
                                                                      Nataly Grande
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                         28
                        SECOND AMENDED COMPLAINT – CLASS ACTION
